DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 04/06/2021.  Claims 1-20 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 110 (resilient guides).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnevali (U.S. Pat. 7017243) in view of Carnevali (U.S. Pat. 10330251), and further in view of .
Regarding claim 1, ‘243 discloses an adjustable cradle 10 for mounting a mobile device D, the cradle 10 comprising: a base 12 comprising a lower support 14, a back support 16 coupled to the lower support 14, an engagement cavity 58 defined by the back support 16, and a connector 42 disposed in the lower support 14; and an arm 104 adjustably extending from the base 12 and comprising an upper support 30 and a base engagement element 34 coupled to the upper support 30 and extending partially and adjustably into the engagement cavity 58, where the base 12 and arm 104 define an adjustable cavity configured to receive the mobile device D with the upper support 30, lower support 14, and back support 16 engaging the mobile device D (as seen in Fig. 3 below).
With regards to claim 1, ‘243 is discussed above, and teaches the adjustable cradle as claimed.  However, ‘243 fails to teach where the base 12 further comprises opposing resilient guides extending from the back support 16.  ‘251 discloses an adjustable cradle 10 for mounting a mobile device P, the cradle 10 comprising: a base 12 comprising a lower support 66, a back support 38 coupled to the lower support 66, an engagement cavity 54 defined by the back support 38; and an arm 52 adjustably extending from the base 12 and comprising an upper support 64 and a base engagement element 68 coupled to the upper support 64 and extending partially and adjustably into the engagement cavity 54, where the base 12 and arm 52 define an adjustable cavity configured to receive the mobile device P with the upper support 64, lower support 66, and back support 38 engaging the mobile device P, where the base 12 further 50 extending from the back support 38 and configured to adjust to a width of the mobile device P, to engage the mobile device P.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the resilient guides 50 of ‘251 with the adjustable cradle of ‘243, in order to provide a resiliently flexible clamp to compress the portable device towards the mounting surface, as taught to be desirable by ‘251 (see discussion in col. 4, lines 30-34).  
	Further, regarding claim 1, ‘253 and ‘251 are discussed above, but fail to explicitly teach the use of a case.  ‘904 discloses an adjustable cradle for mobile devices, comprising a base 102, for receiving the case 252 of a mobile device, and further comprising an arm 124 that is adjustable, for retaining the case or mobile device, or a combination of the mobile device and a case disposed on the mobile device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide and accommodate for a case on the electronic device of ‘243, in order to provide protection for the electronic device, as is well known in the art.  Further, ‘904 discloses that, “Any suitable mobile device can be attached to the cradle, with or without a case, including, but not limited to, smartphones, cell phones, tablets, portable computers, or other portable devices,” as disclosed in col. 4, lines 16-19.
Regarding claim 2, ‘243 discloses the adjustable cradle 10, where the base 12 further comprises right and left supports 22,24 extending from the back support 16, where a lateral distance between the right and left supports 22,24 is more than a lateral distance between the opposing resilient guides (see Fig. 4 of ‘251) when there is no mobile device received by the cradle 10.
10, where the opposing resilient guides 50 are substantially more flexible than the right and left supports.  The Examiner notes that the resilient guides 50 are formed as leaf springs, for receiving the mobile device.
	Regarding claims 4-5, ‘251 discloses the adjustable cradle 10, where the opposing resilient guides 50 are capable of being thinner laterally adjacent to the back support than the right and left supports, and where the opposing resilient guides 50 are able to have a shorter longitudinal length than the right and left supports.  The Examiner notes that providing thinner or thicker resilient guides would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Further, the Examiner submits that the resilient guides 50, are designed as leaf springs, which receive and secure the mobile device.  The base of the resilient springs (at 94) is thinner than the distal end 78, due to the sleeves 112. 
	Regarding claim 6, ‘243 discloses the adjustable cradle 10, where the arm 104 is slidably adjustable relative to the base 12 (as seen in Fig. 3, via S).
	Regarding claims 7-8, ‘243 discloses the adjustable cradle 10, where the arm 104 is spring-biased toward the base 12 to facilitate retention of the mobile device D in the cradle 10 (as discussed in col. 7, lines 17-39).
	Regarding claim 9, ‘243 discloses the adjustable cradle 10, further comprising at least one spring 64 disposed in the engagement cavity 58 to spring-bias the arm 104 toward the base 12.
10, where the cradle 10 is configured for electrically coupling to a power source EC and providing power from the power source to the mobile device through the connector 42 of the cradle 10 (as seen in Fig. 3).
	Regarding claim 15, ‘243 discloses the adjustable cradle 10, where the cradle 10 is configured for electrically coupling to a data source or data receiver and conveying data between the mobile device and the data source or data receiver through the connector 42 of the cradle 10.
	Regarding claim 16, ‘243 discloses the adjustable cradle 10, where the upper support 30 defines an aperture for access to a top of the mobile device D (see opening between elements 32 in Figs. 7-8).
	Regarding claim 17, ‘243 discloses the adjustable cradle 10, where the base 12 comprises a mounting platform 116-122 for attachment of a mount to the cradle 10.
	Regarding claim 18, ‘243 discloses a system for mounting a mobile device D, the system comprising: the adjustable cradle 10; and a mount 44 coupleable to the mounting platform 116-122 of the base 12.
	Regarding claim 19, ‘243 discloses a system, comprising: the adjustable cradle 10; and the mobile device D.
	Regarding claim 20, ‘904 discloses the system, further comprising the case 252 disposable on the mobile device.

    PNG
    media_image1.png
    599
    436
    media_image1.png
    Greyscale


Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘243, ‘251, and ‘904 as applied to claim 1 above, and further in view of Carnevali (U.S. Pat. 9602639).
	Regarding claims 10-11, ‘243, ‘251, and ‘904 are discussed above, and disclose the cradle 10, where the connector 42 comprises a plurality of contacts.  However, they fail to teach where the contacts are configured to move up and down in a pogo manner, relative to the lower support 14.  ‘639 discloses an adjustable cradle 5 for a mobile device 1, having an adjustable arm 21 mounted on a base 7, for receiving the mobile device 1.  ‘639 further teaches a connector 3 comprising a plurality of contacts 11,17, where the contacts 11 are pogo pins.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize pogo pins with the adjustable cradle of ‘243, in order to provide the ability to suitably electrically couple the mobile device with the plugs and wires, as needed by the user, as taught to be desirable by ‘639 (see discussion in col. 18, lines 12-16).  
5, where the connector 3 of the cradle 5 comprises left and right pins 17, which connect to the mobile device 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide left and right pins 17 with the cradle 10 of ‘243, in order to align and mate the guide pin receivers in the contactor of the electrical connector, as taught to be desirable by ‘639 (see discussion in col. 8, lines 3-5).
	Regarding claim 13, ‘639 goes on to teach the adjustable cradle 5, where the connector 3 of the cradle 5 comprises front and back guides 640,642 at the bottom of the cradle 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the front and back guides of ‘639 with the cradle of ‘243, in order to form a compression fit with the mobile device, which will aid in securing the mobile device, as taught to be desirable by ‘639 (see discussion in col. 29, lines 53-59).  
Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive.
Regarding the Applicant’s argument that the clamps of Carnevali ‘251 are incompatible with the base of Carnevali ‘243, the Examiner submits the following.  Carnevali ‘243 discloses a base 12, which receives a mobile device D.  The base 12 comprises lower supports 22,24, which hold the lower portion of the mobile device D, and an upper support 30, which holds the upper portion of the mobile device D.  However, Carnevali ‘243 fails to teach resilient guides that hold the central portion of the mobile device D.  Carnevali ‘251 teaches resilient guides 50, which are attached to his base 12.  Carnevali’s (‘251) resilient guides 50 comprise fasteners 58 and 90, for mounting the guides 50 on the base 12.  The Examiner submits that these guides 50 and mounting fasteners/holes 58/90, are capable of being used with the base of Carnevali ‘243, in order to secure the mobile device within the base.  Therefore, it is submitted that the combination would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention.
With regards to the arguments in view of claims 2-5, the Examiner notes that the Applicant’s position is based on the combination of Carnevali ‘251 with Carnevali ‘243.  The Examiner has further clarified his position in the rejections above, based on this argument.  The rejections stand, as submitted in the Non-Final Rejection mailed on 01/06/2021.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        1-Jul-21
/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632